DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group I comprising claims 16, 17, 19, 20, 22, 23, 25 – 28, 34 – 36 and 39 – 44 in the reply filed on 3/30/2021 is acknowledged.
Claim 29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
This application is in condition for allowance except for the presence of claim 29 directed to an invention non-elected without traverse.  Accordingly, claim 29 has been cancelled.
Allowable Subject Matter
Claims 16, 17, 19, 20, 22, 23, 25 – 28, 34 – 36 and 39 – 44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Chodoeva (US 2021/0000787 A1) teaches a quercetin-based composition.
Regarding claim 16, the cited prior art neither teaches nor fairly suggests a method of assessing safety of a quercetin composition comprising: 
determining a level of a contaminant in the quercetin composition, wherein the contaminant is selected from the group consisting of: protocatechuic acid, 2,4,6-trihydroxybenzoic acid, and 2-(3,4-dihydroxybenzoyloxy)-4,6-dihydroxybenzoic acid;
comparing the level of contaminant to a threshold level;
wherein the quercetin composition is identified as unsafe if the level of contaminant is above the threshold level; and

Regarding claim 26, the cited prior art neither teaches nor fairly suggests a method of assessing safety of a quercetin composition comprising: 
determining a level of at least two contaminants in the quercetin composition, wherein the contaminants are selected from the group consisting of: protocatechuic acid, 2,4,6-trihydroxybenzoic acid, and 2-(3,4-dihydroxybenzoyloxy)-4,6-dihydroxybenzoic acid;
comparing the level of the at least two contaminants in combination to a threshold level; 
wherein the quercetin composition is identified as unsafe if the level of the at least two contaminants in combination is above the threshold level; and
wherein the quercetin composition is identified as not unsafe if the level of the at least two contaminants in combination is below the threshold level.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797